809 F.2d 786Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alvin Leon RUFFIN, Plaintiff-Appellant,v.NEW KENT CORRECTIONAL UNIT, M. Noirot, Counselor, C.D.Larsen, Supt., J. Coble, Major, Edward Murray,Director, Defendant-Appellee,
No. 86-7287.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1986.Decided Jan. 8, 1987.

Before PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
Alvin Leon Ruffin, appellant pro se.  Mary Sue Terry, Attorney General, for appellees.
PER CURIAM:


1
Alvin Ruffin, a Virginia inmate, appeals the district court's dismissal without prejudice of his civil rights complaint.  On July 28, 1986, the district court directed Ruffin to pay a partial filing fee of $29.44, fifteen percent of the money deposited into Ruffin's prison account over the preceding six months.  The court also advised Ruffin that he had an opportunity to explain why he should not be required to pay a partial filing fee.  When Ruffin failed to respond, the court dismissed Ruffin's case.


2
As the fee assessment procedure followed by the district court comported with the system approved in Evans v. Croom, 650 F.2d 521 (4th Cir.), cert. denied, 454 U.S. 1153 (1982), we deny leave to proceed in forma pauperis, and dismiss the appeal.  We note that because the dismissal below was without prejudice, Ruffin may refile his complaint upon payment of any new fee imposed.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


3
DISMISSED.